﻿We enter the post-cold-war era inspired by the spirit of the Charter of the United Nations, which are enshrined the right to self-determination of peoples, respect for their human rights, and the ultimate goal of peace and international security. The recent movements towards political democratisation in Eastern Europe, and indeed throughout the world, highlight the desire of man to live in peace, harmony and cooperation. They inspire hope for a freer society and an even better future for the generations yet unborn.
In the midst of this prospect for global peace, in certain parts of this planet Earth, the tragedies of war are blatantly evident, where misery, poverty, hunger, disease and economic decline are tearing apart the fabric of society.
The United Nations is called upon to answer the challenges that emerge with these changing times, in accordance with the principles promulgated by the Charter of the United Nations.
The delegation of Belize extends its sincere tribute to Ambassador Shihabi of Saudi Arabia on his election as President of the General Assembly at its forty-sixth session. He are confident that his consummate diplomatic dexterity, which has distinguished him in this family of nations, will lead to the successful deliberations of the session. My Government recognizes the role of Saudi Arabia in the League of Arab States, the Islamic Conference, the Non-Aligned Movement, and indeed in the international community. 

My country, Belize, is proud, and I am honoured, to serve as Vice-President during the forty sixth session of the General Assembly. 
My delegation salutes Mr. Guido de Marco of Malta, who presided over the forty-fifth session with wisdom, vigour and dedication, responding to a rapidly changing world.
We hold the highest esteem for the Secretary-General, Mr. Javier Perez de Cuellar, who hails from our region and who continues to lead this dynamic Organization with determination and conviction in the global guest for peace and cooperation among all peoples. His peace-making efforts are bearing fruit in many parts of the world.
This Organization is today enriched by the admission of the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia and the Republic of the Marshall Islands, and the three Baltic States - the Republics of Estonia, Latvia and Lithuania. We welcome them to this great family of nations and encourage their contribution to advancing the principles of the United Nations. Belize joins other delegations in extending congratulations to them at this crucial juncture in their history and pledges full support to work closely with the newly admitted States.
Forty-five years ago, the United Nations was born of the pursuit of peace and international security. This great institution has steered the course for societies where there is respect for the human person, where equal opportunities are available and where the dignity of man is upheld. But we are still faced with new challenges and uncertainties which emerge after the years of conflict. Our universal interest lies in our search for peace, freedom and justice.
The forty-sixth session of the General Assembly is taking place at a time when confrontation between the super-Powers has turned to cooperation, when a
new world order is being shaped and when economic reforms are replacing the trade barriers and protectionism of industrialized economies.
Ten years ago the Prime Minister of Belize stood in this Hall on the occasion of the admission of Belize to this Organization. It was a momentous occasion in the fulfilment of the Belizean people's right to self-determination. After years of diplomatic struggle, Belize finally stood before the world community as an independent nation with a Constitution which acknowledges the supremacy of God, faith in human rights and fundamental freedoms and commitment to the promotion of international peace, security and cooperation among all nations.
Yet there was one nation which did not accept our independence and sovereignty because of an ancient dispute of a bygone colonial era. A decade has now passed and one civilian Government in Guatemala has been succeeded by another. The recognition by the Government of President Jorge Serrano of the independence and sovereignty of Belize, followed by the establishment of full diplomatic relations between our two countries a few weeks ago, on 11 September, marks the beginning of a new chapter in the relations between our two countries. It ushers in a new era of a relationship based on mutual respect, equality, dignity find cooperation. The decision of my Government to adopt maritime legislation which extends our territorial sea to 12 miles while maintaining the existing three miles territorial sea in the southern waters of Belize removes a source of potential friction and guarantees Guatemala's access to the Caribbean. It is our firm conviction that this process clears the way for the final phase of reconciliation, while respecting the sovereignty and territorial integrity of both our countries. 

A major step has been taken for peace and stability in our region. The climate for more development and the economic advancement of our people will be enhanced by this pragmatic approach to the solution of our remaining differences. Belize is now able to take its rightful place as a Caribbean nation In Central America.
My Government is grateful to the international community for the support for the agreement expressed by several delegation during this general debate. In view of this achievement, we commit ourselves to continuing the peace process and Integration of our region and beyond, in pursuance of the Esquipulas II Agreement.
The broad agreement reached between the Government of President Alfredo Cristiani and the FMLN, under the auspices of the Secretary-General, is an indicator that advances in the social and political life of El Salvador may lead to the end of the civil war, and indeed to peace throughout Central America.
The Government of Belize supports the decision of the Organization of American States (OAS) to isolate the military junta which overthrew the democratically elected Government of President Jean-Bertrand Aristide of Haiti. My Government lends its support, too, to the resolution which calls for the suspension of economic, commercial, diplomatic and military assistance to the military junta and for the full restoration of democracy in Haiti.
With regard to another area in our region, Belize would like to see the resolution of differences between the United States of America and the Republic of Cuba through peaceful negotiations.
My delegation is heartened at the initiatives in South Africa towards a non racial society. We are particularly pleased at the continuation of 
negotiations by the South African Government and the African National Congress. Bellas, however, scoffs at the racial structures still in place and supports earlier calls by the international community for their complete removal and dismantling. Me stand at. the threshold of the twenty-first century with renewed conviction that all men are created equal. The decades of suffering of the black population of South Africa cannot continue. It is time to end the senseless slaughter of our brothers and sisters. It is time for a society freed of hate.
The Middle East continues to be volatile and an area of grave concern. It is our sincere hope that the peace conference to be convened this month will succeed, that international law will be applied, that the aspirations of the people of that region will be fulfilled, and that the relevant United Nations resolutions will be implemented.
The plight of the Palestinian people continues to heighten the already explosive region and worsens the prospects of peace and justice. Their right to a homeland must be established in any agreement in the search for a long lasting solution to the Arab-Israeli conflict. Once again, the fundamental principles of the Charter for the peaceful settlement of disputes and the self-determination of peoples must be put to work.
We would be remiss if we did not acknowledge the noble task of the Secretary-General in exerting ardent efforts for the release of the remaining hostages in Lebanon. We pray for their early release.
The children continue to be the key element in the social development of our societies. One year ago the world community gathered here for the first
United Nations World Summit for Children to promote strategies to ensure their survival, protection and well being, A few weeks ago the United Nations Children's Fund (UNICEF) reported that, though world leaders had made an encouraging start, a high level of public vigilance Is still needed to meet the commitments to the 27 goals set out in the Convention on the Rights of the Child. 
Let us intensify our efforts and devote our energies to eradicate hunger and the social evils that threaten the family unit and the survival of future generations. Let us resolve to improve the quality of life and totally eliminate all forms of discrimination against women, the mothers of our children.
Public concern and awareness for the protection of the environment have heightened in the past years from the emergence of "earth patriotism". Work has already begun on the United Nations Conference on Environment and Development that is to take place in Brazil next year and that will consider such issues as climate change and biological diversity. Belize welcomes the results of the Second World Climate Conference and the Montreal Protocol on Ozone Depletion, but we are aware that efforts must be stepped up to prevent environmental degradation.
The successful conclusion of the 1992 Conference and the adoption of a plan of action require a global consensus to deal effectively with the degradation and depletion of the environment. The solution to the common problems of poverty, overpopulation and the lack of technology, coupled with the consumption of industrial waste, will require new and innovative approaches and other mechanisms for the preservation of God's gift to mankind.
Belize is committed to the great task of protecting the survival of man's natural heritage. My Government has just put in place impressive legislation to regulate activities that affect the environment, including the protection of wildlife, the establishment of national parks and reserves, the regulation of land, and the control of pesticides. In this regard, Belize is the proud home of the second largest barrier reef in the world. Its preservation is vital. It is not only for Belizeans to enjoy and its loss would be felt 
globally. International assistance is necessary if we are to protect this heritage of man and the biodiversity that goes with it.
In the social sector, the issue of environment is being integrated into national life. At present the study of the environment is being included in the school curriculum.
Our efforts towards this global challenge oust extend beyond our political borders. Belize has therefore articulated its environmental policies in line with other Caribbean countries which share similar environmental concerns.
Concern over the production, traffic in, and use of drugs continues to increase in this global community as this plague becomes one of the major causes of crime and destruction in our societies. This scourge that afflicts indiscriminately, transcending borders, must be addressed in concert. In Belize, my Government is utilizing all resources to control drugs and psychotropic substances and to combat traffickers. Belize has also reached agreements with the United States of America and Mexico in the war against this threat to humanity. Belize calls for concerted action to eradicate the production and use of drugs. He strongly applaud the establishment and the ideals of the international drug control programme of the United Nations.
As regards the world economy, Belize is one of the few countries in our hemisphere that is showing sound economic growth. The economic position of the other developing countries has deteriorated despite a noted increase in world trade. There has been a marked increase in foreign direct investment in the past few years, but the share to developing countries has been reduced.
The debt crisis has placed an extra burden on the economies of developing countries, which are experiencing a net outflow of resources. The external 
debt of developing countries has peaked to a staggering $1.2 trillion. The effects of this have bred instability, increased poverty and misery, and generally deteriorated the quality of life.
The reactivation of economic growth can best be achieved through a dynamic trading system that will allow exports of goods from developing countries to the markets of the industrialized countries, the restructuring of indebtedness, increased lending from creditors, and increased foreign investment flows. Creditor nations must bear the responsibility to provide more financial resources to the International Monetary Fund (IMF) and the World Bank if the economies of the poor countries are to be transformed. International development finance is needed to help the economies of smal1 and poor States.
We are heartened at the efforts of the international community to press for the success of the Uruguay Round of the General Agreement on Tariffs and Trade (GATT).
The shaping of a new world order in the aftermath of the cold war gives us a renewed opportunity to remove the old causes of war. Hunger, poverty, disease, illiteracy and social justice must now be tackled in earnest. The information and communications revolution serves only to inform poor sick people that medicines and cures exist which they can never afford. There is now an urgent need to bring the state of the art in medical technology to all peoples wherever they live. It is disappointing for us to be informed by satellite television and magazines of the most modern technology, which we can never hope to obtain.
The experiment in the Soviet Union has shown us that the forces of oppression cannot conquer the indomitable human spirit. This is the era of

democracy and the empowerment of peoples everywhere. Clasnost must be accompanied by perestroika order for people to benefit fully. Democracy must work hand in hand with sustainable economic development so that, the quality of life can be Improved.
Democracy cannot flourish on economic development alone. More attention must be focused on arms limitation and disarmament.. Greater vigilance with regard to the reduction of nuclear weapons and greater support of the Treaty on the Non-Pro1iferation of Nuclear Weapons by the international community could lead to the eventual destruction of weapons of mass destruction. In this connection, Belize welcomes both President Bush's recent Initiatives to reduce nuclear arsenals further and the response by
President Mikhail Gorbachev of the Soviet Union to match the reductions.
The reduction of military expenditures estimated at $1,000 billion must, be a priority of developing countries.
Radical changes the world over are making new demands on the role and work of the United Nations. The climate of today is far different from that of 45 years ago when the United Nations was born in response to super-Power rivalry. To den 1 more effectively with these now circumstances, reform and strengthening of the United Nations must be carried out to ensure that decisions taken reflect the will of the majority of Member States. The General Assembly then is the forum where every individual Member State has an equal right of vote.
It is our hope that in this body we will find the strength to meet the challenges of a new world order. May God bless our efforts.
